﻿Mr. President, it gives me great pleasure to see such a distinguished representative of the Federal Republic of Germany presiding over this important session of the General Assembly. Your eminent qualifications for discharging the duties of your high office are well known to us all and in particular to countries which, like my own, maintain the closest relations with your country. I also wish to place on record the deep appreciation of my Government of the way in which your predecessor Mr. Salim of the United Republic of Tanzania presided over the thirty-fourth session of the General Assembly last year and the special sessions this year.
20.	The General Assembly is meeting in a situation of international tension and uncertainty. This session provides the appropriate occasion to discuss ways and means to reduce the dangers we see and to advance our objective of making the United Nations a better instrument for peace keeping and peace making.
21.	I should like to start by referring to two international conferences concluded this month—the eleventh special session, on development, and the second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons. My purpose is not to evaluate the outcome of these conferences but to raise a question borrowed from a Norwegian poet: "Humanity, why is thy progress so slow?".
22.	The eleventh special session was the latest in a long series of global conferences to bring about the new international economic order. We have to ask ourselves whether the results of these conferences are in proportion to the number of meetings, the thousands of representatives, the documents and the many words. The answer is "No". The gap between rich and poor countries continues to increase.
23.	We have witnessed a similar development in the field of disarmament, which has been on the international agenda for decades. Have these efforts made the world secure? The answer again is "No". The arms race has intensified.
24.	Our experiences in trying to solve these vital problems through negotiations have so far not been encouraging. More often than not, impasse or deadlock has been the rule in the conference rooms. What is now at stake is the credibility of multilateral diplomacy in general and the United Nations institutions in particular. If the peoples of the world were to lose faith and confidence in the United Nations, the consequences for us all would indeed be serious. Faced with this basic challenge, our preoccupation with other divisive and conflictive aspects of international relations, however important they be, seems out of tune with the real needs of our time.
25.	The lack of progress is rightly attributed to lack of political will. Our first task, therefore, must be to forge the necessary political will. Such political will must, however, be based upon a political vision which can move us beyond the realm of traditional nation to nation interests or disputes, because the major issues confronting us today go beyond the traditional relationships between individual countries. Nuclear war, hunger and poverty, energy and environment, development, population and resources are not only shared problems; the way in which they are solved or not solved will be decisive for all of us and for the future of mankind. This basic recognition should force us, the States Members of the United Nations, to approach these problems together, to meet these challenges as a community.
26.	Adequate instruments and tools are also needed for handling these complex issues. This last point may seem to be of a technical nature, but it is nevertheless important. We need to re-examine our negotiating procedures and mechanisms.
27.	Next, I should like to elaborate further on this point in the light of the experience we have gained during the many world conferences on development.
28.	Those conferences have produced important declarations of principles and programmes of action. They have been useful and necessary, drawing the world's attention to the injustice and lack of rationality of the present economic system, the ever-increasing gap between the rich and the poor and also the growing interdependence among all our countries. But we must admit that, so far, practical results have been few and modest. Impatience and frustration are the most visible results. And, consequently, the role of such mammoth conferences has been questioned, and this point needs to be discussed.
29.	The United Nations system is built upon the principle of universality. .This principle is a political reality and has to be observed. This political reality leaves us, however, with conferences of such magnitude that practical and procedural problems arise. One of the ways to meet this problem is for us as individual countries to accept some kind of representative system, not as a substitute for global conferences but as a supplement to facilitate the negotiating process.
30.	Actually, what we have witnessed over the past few years within the United Nations system is the emergence of representative and broadly based groups. This is, in my view, a positive development that should be further encouraged and that has rationalized the process of consultation and made it more effective.
31.	But this system also needs to be reformed—and that is my second point. By the time the various groups have reached internal agreement, positions are hardening and further bargaining becomes more difficult. Flexibility becomes the victim of internal consensus. Greater interplay between the various groups is therefore necessary before final positions are taken. This interplay is important also during the preparatory stage. The experience gained during the Third United Nations Conference on the Law of the Sea should not be lost on us. Substantive progress on main issues was made possible through extensive inter-sessional contacts between groups and delegations at a high level.
32.	Thirdly, we should make better use of the means at our disposal. I am thinking, inter alia, of the input by the international secretariats. Given the necessary resources and a clearly defined mandate, they could, within their fields of competence, use their expertise even to the extent of providing us with policy options on which representatives of Governments could act. Increased use of independent expertise, including bodies of "wise persons", could provide new insight into complex problems and facilitate matters for the decision makers.
33.	Fourthly, we should seek to avoid bringing alien problems of a political nature into negotiations on technical and clearly defined subjects. The increasing politicization of world conferences complicates negotiations on the subject matters. International conflicts should be treated by the United Nations bodies responsible for such issues under the Charter, namely, the Security Council and the General Assembly.
34.	Furthermore, I think that we have gained sufficient experience over the last decades to conclude that agreements we want to see implemented must be based on consensus. But a true consensus requires a genuine spirit of give and take. Once again we can learn from the experience and methods of the Conference on the Law of the Sea, where a "package approach" was followed. Such an approach is particularly appropriate to such diverse and complex problems as those of development.
35.	Finally, I should like to comment upon the idea of limited summit meetings, as proposed by the Brandt Commission.  In my opinion, this is a good idea, provided the timing and composition of such meetings are right. Informal meetings among representative world leaders, without public speeches or statements, might generate the necessary political will and provide the impetus needed to move negotiations in other forums towards agreement.
36.	Also, we the Foreign Ministers might play a more active role in generating political will. I refer to the present practice whereby we attend the opening phase of conferences and make general statements, while we are usually absent at those crucial concluding stages when the question of success or failure is being decided.
37.	Those are a few thoughts based on experience from the many conferences on development.
38.	Lack of progress in the field of disarmament also calls for reflection. Time and again we have heard from this rostrum how intolerable it is that billions of dollars are being spent on arms in a world where hundreds of millions of people are living in poverty and misery. Warnings have been issued here and elsewhere that existing arsenals of modern weaponry can destroy all life on earth.
39.	I am not going to add anything to those or any other doomsday predictions. But they express the fear in which our peoples are constantly living; they express the resignation people feel in the face of the continued arms race; and they express the fact that the nuclear arms race in all its dimensions constitutes the greatest danger—and to all of us.
40.	Negotiations on disarmament also face some additional complicating factors. Basic facts and figures are enveloped in secrecy. Suspicion and distrust prevail. Technological development outpaces negotiations by years. And, above all, this is a field of direct and vital importance to the superpowers. We, the smaller countries, cannot bring about disarmament against the will of the major Powers. But all nations—small or big—have a stake in identifying and furthering the common interest in arms control and disarmament.
41.	In the present international circumstances, my Government considers it more crucial than ever to renew our resolve and our efforts to carry forward the negotiations on disarmament and arms control measures.
42.	In the relationship between the superpowers, the process of negotiations on the limitation of strategic arms is of central importance.
43.	My Government urges rapid ratification of the SALT II Treaty,  not because we consider it a perfect instrument but, rather, because it provides for a better regime than would prevail in its absence. It increases predictability and provides a foundation for real progress in the next phase involving substantial reductions in the level of nuclear arms.
44.	Furthermore, I should like to point to the possibility of negotiations on continental nuclear missiles in Europe. We are encouraged by the signs that the two superpowers are moving towards the negotiating table. Another round of competitive deployment of nuclear arms on the continent of Europe must be prevented. We must reach agreement on such extensive reductions in deployed systems that plans for new deployment can be abandoned altogether. Should these negotiations succeed, we would have reached a turning point.
45.	In the effort to attain a more secure world, the regional approach might also be a constructive one. Europe, for instance, is divided between East and West, and much of the world's armament is concentrated in this region. This autumn 35 countries are meeting at Madrid in a review session of the Final Act of the Conference on Security and Cooperation in Europe, adopted at Helsinki. In the view of my Government, increased cooperation, openness and confidence building in Europe will add a measure of stability to the entire international community. All States will benefit from such stability. It is of particular importance to amplify and expand the system of confidence-building measures so as to shorten the shadows cast over the political landscape in Europe by military activity.
46.	Furthermore, Norway supports the convening of a conference on disarmament in Europe to consider in its first phase more binding confidence-building measures applicable to the whole continent of Europe. We consider such efforts complementary to the Vienna Talks on Mutual Reduction of Forces and Associated Measures in Central Europe. The time is now long overdue to get those negotiations off the ground. It should be possible to conclude a first phase agreement at Vienna now, if there is the political will to remove the remaining obstacles. Progress in this area would create a good basis for the next special session of the General Assembly on disarmament in 1982, a session which should reinforce the United Nations as the focal point in the field of disarmament.
47.	Norway has during the past two years been a member of the Security Council; hence I should like to make a few observations on the work of the Council.
48.	The role of the Security Council as the central and highest international body to solve conflicts is a key element in the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Limitation of Strategic Offensive Arms, signed at Vienna on 18 June 1979. In the whole United Nations system, it is a source of strength for the United Nations that the Security Council can be brought into play whenever situations arise which threaten international peace and security.
49.	In the maintenance of international peace and security, a division of functions has developed between the United Nations and regional organizations. We see merit in such a development, as some conflicts are best suited to mediation or other attempts at peaceful settlement on the regional level. Regional mechanisms, however, must not be used to block the right of a Member State, in accordance with the United Nations Charter, to bring a conflict before the Security Council.
50.	With the growing frequency of meetings of the Security Council, we have seen an increase in the number of resolutions and also in the number of countries participating in the debates. To the extent that this trend reflects a general desire to use the Security Council for the solution of urgent problems, it is a positive development.
51.	However, this development also carries with it certain problems. The Security Council, with a membership representing a delicate political and geographical balance, is the highest organ of the international community. A resolution adopted by the Council is much more than a mere expression of opinion: it is a formal decision which must be taken seriously by all the parties affected. If we adopt too many resolutions on more or less related subjects, we run the risk of undermining the authority of the Council and its decisions.
52.	Similarly, it is by no means certain that the Council's ability to exercise its functions will be strengthened if the Council becomes a forum for broad general debates. This is a function which, in our opinion, is best taken care of by the General Assembly.
53.	One result of this development is that the impact of the resolutions of the Security Council may be reduced and that those countries exposed to criticism can afford to ignore their content. Such a development is not in the best interest of the peacekeeping role of the United Nations.
54.	In the last part of my intervention I shall state the position of my Government on some of the principal issues on our agenda.
55.	Norway has acted on the assumption that the eleventh special session of the General Assembly should be a milestone in the North South negotiations. Unfortunately, it ended up in a deadlock on the procedure for the forthcoming round of global negotiations.
56.	We still think that the proposed round of global negotiations would be the best procedure for tackling long-term structural problems. We therefore hope that at this session there will be agreement on the procedure and the agenda for the global round, making it possible to start negotiations as scheduled on 12 January next year.
57.	In spite of its shortcomings, at the special session some notable results were achieved. At the session there was agreement on a text on a new International Development Strategy for the 1980s. Especially important is the target set for official development assistance (ODA). Norway, for its part, has already reached an assistance level of 1 per cent of its gross national product.
58.	On the situation in Afghanistan, we will continue to be guided by the basic principles of the Charter. A political solution, including total withdrawal of foreign troops, is urgently required in order to secure the rights of the Afghan people to choose their own government and to decide their own future. This is also a prerequisite for solving the increasing refugee problem in neighbouring countries.
59.	These principles must also be the basis for a political solution to the situation in Kampuchea. The efforts by the international community to bring relief to the refugees on the Thai border and to the population inside Kampuchea must not make us forget that only a political solution can bring peace and stability to the Khmer people.
60.	Norway has from the outset given its support to the Camp David accords as an important first step towards a comprehensive peace settlement in the Middle East. But we clearly see that such a settlement presupposes a broader participation in the negotiations than is the case today. A major problem in that conflict-ridden area is the failure of the parties to recognize each other's existence and each other's right to exist. Genuine peace in the region will depend on the acceptance by all parties of Israel's right to live in peace within secure and recognized boundaries and the recognition of the national rights of the Palestinian people and its right to self-determination.
61.	The Palestinians' right to self-determination can only be realized through the participation of their representatives in negotiations aiming at resolving the Palestinian problem in all its aspects, a prerequisite for a lasting solution to the Middle East conflict.
62.	Constraints and mutual concessions are imperative in order to reach the overall objective of a just, lasting and comprehensive solution acceptable to all the parties involved.
63.	Guided by these considerations, Norway will continue to give full support to all efforts seeking genuine peace in the Middle East.
64.	I must express deep concern regarding UNIFIL and the situation in southern Lebanon. As a troop contributor to UNIFIL, my Government feels heavily the responsibilities we have assumed at the request of the United Nations. United Nations forces can only carry out their task with the cooperation of the contending parties. In Lebanon this is not the situation. It is now high time that all armed forces other than UNIFIL were withdrawn from the UNIFIL area of operations all the way down to the Israeli border. That would involve, specifically, abandonment of the so-called enclave by the de facto forces.
65.	Norway is ready to support Zimbabwe in its pressing tasks of national reconstruction. The presence of the representatives of that country is a matter of pride and satisfaction to the world Organization. The international solidarity extended to the people of Zimbabwe during the war years must now be transformed into concrete expressions of support to secure the peace.
66.	As we did in Zimbabwe, Norway also supports the effort to find a peaceful and negotiated settlement in Namibia. Once again, I wish to express the full support of my Government to the secretary General for his objective and impartial efforts in pursuance of a peaceful settlement under United Nations supervision and control. South Africa must now allow the secretary General to set the United Nations plan for Namibia in motion.
67.	The Norwegian Government views South Africa's apartheid policy as the key problem facing the region. We agree with those who say that this policy cannot be reformed. It must be abolished. Increased international pressure must be brought to bear on South Africa to abolish apartheid. Nelson Mandela and other political prisoners must be released. Arrests of trade union organizers must cease. Attempts to silence South Africa's church leaders must be brought to an end.
68.	Norway is ready to consider new measures in a policy of disengagement from South Africa. We are already working together with the other Nordic countries in this respect. We stand ready to broaden this cooperation to include others. Norway will also continue and expand its support to the countries of the area in their endeavours to reduce their economic dependence on South Africa.
69.	Once more I have to express the deep concern of my Government at the fact that the hostages are still being held in Iran, and again we appeal to the authorities of Iran to free the hostages. Our relations with Iran and the normal development of contacts and cooperation will continue to suffer as long as the basic concepts of international law among States are set aside.
70.	The plight of the increasing number of refugees and displaced persons continues to place a heavy responsibility on all of us. We have noted with satisfaction that the secretary General now intends to follow up the proposal of the Nordic countries to study the question of better organization and coordination of humanitarian assistance in emergencies. We appreciate the outstanding efforts of the United Nations and of voluntary organizations to provide relief and rehabilitation to these unfortunate people. We also highly value the understanding and assistance given by countries of first asylum by providing temporary shelter for the refugees, pending their repatriation or settlement in countries of final destination.
71.	Norway supports all efforts to strengthen the international protection of human rights. My Government feels that the establishment of a United Nations High Commissioner for Human Rights would be an important step forward. We attach great importance to the need for finalization of the work on the draft convention against torture, the work on a convention on the rights of migrant workers, the international efforts to abolish capital punishment and the ongoing United Nations study on the situation and rights of indigenous peoples.
72.	The outcome of the World Conference of the United Nations Decade for Women: Equality, Development and Peace, held at Copenhagen from 14 to 30 July 1980, fell short of our expectations. It is therefore important that this General Assembly confirm its commitment to further the cause of women's legitimate demands for equal status and equal opportunity. Norway considers it vital not to lose momentum and to ensure the following up and carrying forward of those elements from the Copenhagen Conference on which we are all agreed. We attach great importance to the work being done by the Commission on the Status of Women and to the activities of UNITAR for improving the position of women. The idea of having a special coordinator for women's questions in the field of United Nations operations should be further discussed. We hope that the Convention on the Elimination of All Forms of Discrimination against Women will enter into force at the earliest possible date.
73.	Finally, the Secretary General, in his report on the work of the Organization, underlines the absolute need to preserve a code of international behaviour between nations. This concern has also prompted the Nordic countries to suggest that a new item be included in the agenda of this General Assembly on effective measures to enhance the protection, security and safety of diplomatic and consular missions and representatives. I fully share the hope expressed by the secretary General that the Assembly will take advantage of this proposal to enhance the respect for the international laws and norms which international society has so painstakingly built up over the years.
